Citation Nr: 0504337	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-05 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for service-connected degenerative joint disease of 
the right knee.

2.  Entitlement to an increased rating in excess of 20 
percent for service-connected degenerative joint disease of 
the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied entitlement to increased 
ratings for degenerative joint disease of the right and left 
knees.  A Notice of Disagreement was received in April 2001.  
A Statement of the Case was issued in May 2001.  A timely 
appeal was received in June 2001.  A hearing was held before 
a Decision Review Officer in June 2001, who issued a 
Supplemental Statement of the Case in July 2002.  In October 
2002, the claims file was transferred to the RO in St. Louis, 
Missouri.

In August 2003, the Board remanded the veteran's case.  In 
November 2004, the RO issued a Supplemental Statement of the 
Case, in which an increased evaluation to 20 percent for each 
knee disability was granted, effective from April 2000.  The 
veteran has expressed his desire to continue his claim for a 
higher rating, and these issues are, therefore, before the 
Board for final consideration.


FINDING OF FACT

The veteran's degenerative joint disease of the right and 
left knees is not productive of severe recurrent subluxation 
or lateral instability, flexion of the knee limited to 30 
degrees or less, or extension of the knee limited to 20 
degrees or more.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected degenerative joint disease of 
the right and left knees are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5256 
through 5263 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claims were filed in April 2000, before the 
enactment of the VCAA.  In August 2003, the Board remanded 
the veteran's claims to the Appeals Management Center (AMC) 
for further development.  In April 2004, the AMC sent notice 
to the veteran of what information VA has already received, 
the information VA is responsible to obtain, what evidence VA 
will make reasonable efforts to obtain, and how the veteran 
could help VA in processing his claims.  The Pelegrini II 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  18 
Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
Supplemental Statements of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claims. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in November 2004.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter and he did so.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran indicated that he has not received any recent 
treatment from VA.  The veteran identified private treatment 
records related to his claims and VA requested and obtained 
those records.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  This was accomplished.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis

The Board has reviewed all the evidence of record and 
although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.  The Board will evaluate both knees together as 
the evidence presented for them is significantly the same, 
and for the reasons set forth below, neither knee warrants a 
disability rating in excess of 20 percent.

The veteran was granted service connection for right and left 
knee degenerative joint disease, evaluated as 10 percent 
disabling, in November 1997.  In April 2000, he filed his 
claim seeking an increased rating in excess of 10 percent for 
these service-connected conditions.  He was subsequently 
awarded a 20 percent evaluation for each knee impairment, 
effective from April 2000.  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from a service-connected disorder in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  

The veteran's degenerative joint disease of the right and 
left knees is currently evaluated under Diagnostic Code 5257.  
Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The objective medical evidence regarding the severity of the 
veteran's bilateral knee disabilities consists of private 
treatment records and two VA examination reports from May 
2000 and April 2004.  The veteran underwent a VA examination 
in May 2000, where he reported that his knees ache 
anteriorly, the right knee generally worse that the left; 
difficulty with protracted sitting, particularly with 
transfer; and pain upon squatting.  He stated he was normally 
able to carry out his factory work, which was not generally 
vigorous heavy labor, but he does not participate in sports 
activities.  Inspection of the knees showed them to be 
unremarkable.  There was no unusual swelling or inflammation.  
The patellae seemed to track normally and were not unstable.  
There was no particular pain with resistant motion of the 
patellae against the underlying trochlea.  The examiner 
elicited a small click in each knee with full extension 
coming out of flexion when resisted, but this was not 
particularly painful.  The ligaments were stable, and there 
were no other signs of mechanical derangement.  There was no 
muscle atrophy or weakness.  X-rays of the knees showed that 
the bone architecture appeared intact, with no significant 
degenerative changes.  The examiner's diagnosis was 
retropatellar syndrome, chondromalacia, symptomatic.  In the 
examiner's opinion, although there was little objective 
evidence of degenerative change, the veteran had mild 
degenerative change in the under surface of the patellae that 
accounted for his symptoms.  

The RO requested and obtained private treatment records from 
June 1999 to May 2001 related to the veteran's urticaria and 
arthralgia (joint swelling) (which the veteran testified may 
show treatment related to his knee disabilities).  A report 
of examination of the veteran on February 6, 2000 at an 
arthritis and osteoporosis clinic shows the veteran reported 
with lesions on his scalp, neck, arms and legs, and  with 
generalized arthralgias.  Examination of the veteran's knees 
showed them to be cool without effusions, warmth, or 
ligamentous instability.  The examiner placed the veteran on 
a regimen of therapy using Ibruprofen 800 mg three times 
daily to see if it would prevent some of his skin rashes and 
to help with some of the arthralgias.  At a follow-up visit, 
the veteran reported that overall his joint symptoms were 
much better.  The other treatment records were unremarkable 
for specific review of the veteran's bilateral knee 
disabilities.  

The veteran underwent a second VA examination in April 2004, 
where he reported increasing difficulty with his bilateral 
knee pain, including stiffness, swelling, increased heat and 
locking.  He reported marked decrease in endurance related to 
the severity of his knee pain, which he experiences daily.  
He rated his knee pain as 1 to 2 out of 10 at best, with most 
days at 3 to 4, for which he takes Ibuprofen 800 mg three 
times a day or Naproxen 500 mg twice daily.  He stated that 
approximately 4 to 6 times per month he has flare-ups where 
his pain increases to 8 out of 10.  He stated that 
precipitating factors include bending, stooping, and 
prolonged periods of standing; and alleviating factors 
include rest, nonweightbearing, pain medication, and icing of 
knees.  He stated that he intermittently uses a sport type 
knee brace, predominantly on his right knee, with the greater 
pain.  He also reported that he is able to continue to do all 
of his own activities of daily living and does not miss work 
because he has no other means for financial benefit.  
Physical examination showed his gait was upright and steady.  
Range of motion, repeated three times, produced active range 
of motion on the right side of 0 to 90 degrees and on the 
left side of 0 to 105 degrees, with pain upon further 
flexion.  Repeated movement produced marked crepitus, more on 
the right than the left.  The veteran had tenderness to 
palpitation along the lateral anterior aspect of the right 
knee but no noted effusion or increased warmth or redness 
over either knee.  Muscle tone was equal bilaterally.  The 
patella seemed to tract normally and was not unstable in 
extension or lateral testing.  Patella compression 
tenderness, however, was positive, greater on right than 
left.  There was no ligamentous instability.  X-rays again 
showed no significant degenerative changes to either knee.  
The examiner's diagnosis was also retropatellar syndrome, 
chondromalacia.  The examiner noted that there continues to 
be no radiological evidence of any degenerative changes.

The veteran testified at a hearing before a Decision Review 
Officer in June 2001.  At this hearing, the veteran testified 
that he takes 800 mg to 1600 mg of Ibruprofen approximately 
three times a week for pain relief.  He testified that he 
suffers some degree of pain and discomfort on a daily basis 
with flare-ups, when he uses Ibruprofen, ice and elevation to 
provide relief.  He stated that pain from his knees may keep 
him awake two to three times a month.  He testified that his 
pain and discomfort increase with activities such as walking, 
taking stairs, and sitting for long periods of time.  He 
testified that after sitting for long periods of time his 
knee is painful and will either give out or lock upon 
standing.  (The Board notes that the veteran was testifying 
about his knee without indicating exactly which knee he has 
these problems with.  The veteran has consistently claimed 
that his right knee is worse than his left and it would 
appear from his overall testimony that he is referring to his 
right knee in reporting these problems.)  He stated that his 
pain is behind and around the kneecap.  The veteran denied 
any treatment for his knees, except for self-treatment, but 
indicated that he has been prescribed Ibruprofen by his 
allergist, whom he sees for urticaria (hives) which causes 
swelling in his joints.  

After a thorough review of this evidence and resolving any 
reasonable doubt in favor of the veteran, the Board concludes 
that neither of the veteran's knee disabilities is productive 
of more than a moderate impairment and, thus, neither 
warrants an assignment of a disability rating higher than 20 
percent.  The objective medical evidence shows only a minimal 
abnormality of the knees, no muscle atrophy or weakness, and 
range of motion from 0 to 90 degrees of the right knee and 0 
to 105 degrees of the left knee.  There is, however, evidence 
of pain on motion with some incoordination, crepitus, 
locking, giving way, and loss of function of the knees.  This 
does not, however, reflect more than a moderate impairment.  
The veteran is not entitled to a higher evaluation of 30 
degrees for either knee because there is no evidence of 
severe impairment of either knee with recurrent subluxation 
or lateral instability.

With respect to assigning a rating under other potentially 
applicable diagnostic codes, the medical evidence does not 
support a rating higher than 20 percent under any other 
diagnostic code.  The medical evidence of record does not 
reflect extension limited to 20 degrees or more or flexion 
limited to 30 degrees or less, as would warrant more than a 
20 percent rating under Diagnostic Code 5260 or 5261.  The 
only objective finding of range of motion was at the April 
2004 VA examination, which produced range of motion on the 
right side of 0 to 90 degrees and on the left side of 0 to 
105 degrees with pain upon further flexion.  Neither range 
would provide a compensable rating under either diagnostic 
code.

Evaluation under Diagnostic Code 5258 for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint would not provide a higher 
evaluation as the maximum scheduler rating under this Code is 
20 percent.

Evaluation under Diagnostic Codes 5256, 5259, 5262 and 5263 
is not warranted, as there is no evidence of ankylosis of the 
knee, cartilage removal, impairment of the tibia and fibula, 
or genu recurvatum.

The preponderance of the evidence being against the veteran's 
claims for a higher rating, the evidence is not equally 
balanced, and the veteran's claims must be denied.

In reaching this decision, the Board also has considered the 
potential application of 38 C.F.R. § 3.321(b)(1), but the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321.  
The current evidence of record does not demonstrate, nor has 
it been contended, that the veteran's disabilities have 
resulted in frequent periods of hospitalization.  Moreover, 
while it is undisputed that the service-connected 
disabilities at issue have an adverse effect upon employment, 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation, is not warranted.  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for degenerative joint disease of the right knee is denied.

Entitlement to an increased rating in excess of 20 percent 
for degenerative joint disease of the left knee is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


